


Exhibit 10.17

 

EnerNOC, Inc.

 

Summary of 2008 Executive Officer Bonus Plan

 

The Company’s executive officers have the following bonus targets (expressed as
a percentage of salary unless otherwise stated):

 

Name and Position

 

Bonus Targets (%)

 

Timothy G. Healy, Chairman and Chief Executive Officer

 

80

%

David B. Brewster, President

 

70

%

Neal C. Isaacson, Chief Financial Officer

 

50

%

Gregg Dixon, Senior Vice President of Sales and Business Development

 

115

%

David Samuels, Executive Vice President of Strategic Development and General
Counsel

 

60

%

Darren P. Brady, Chief Operating Officer and Senior Vice President

 

50

%

 

Each executive officer’s 2008 bonus amount (the “Bonus Amount”) will be
determined based upon the achievement of certain pre-determined individual and
corporate performance objectives. Specifically, each executive officer’s Bonus
Amount will be weighted as follows: 80% will be based on the Company’s
achievement of certain revenue, gross margin and EBITDA targets for fiscal year
2008, and 20% will be discretionary based on the achievement of individual or
departmental performance goals (the “Discretionary Bonus Amount”) The
Discretionary Bonus Amount will be recommended by the Company’s chief executive
officer, except in the case of the Company’s chief executive officer, whose
Discretionary Bonus Amount will be based on the recommendation of the
compensation committee of the board of directors. The bonuses will be paid
within 90 days of the determination of the Bonus Amounts. Actual Bonus Amounts
may be higher or lower than the executive’s bonus target.

 

--------------------------------------------------------------------------------
